--------------------------------------------------------------------------------

Exhibit 10.10

AMENDMENT TO AGREEMENT


THIS FIRST AMENDMENT TO AGREEMENT effective as of July 1, 2012 (“Amendment”), to
that certain consulting agreement dated as of February 22, 2011 (“Agreement”) by
and between LAPOLLA INDUSTRIES, INC., a Delaware corporation (the “Company”) and
JAY NADEL (“Nadel”).
 
WHEREAS, the Company and Nadel are the parties to the Agreement;
 
WHEREAS, the Company and Nadel wish to modify the Agreement as set forth in this
Amendment in order to reduce Nadel’s cash compensation for consulting and
advisory services from $16,667 per month to $13,333 per month as a result of the
Company’s current financial condition; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by both the Company and Nadel, the Company and Nadel
agree as follows:
 
1.             SECTION 2(a) OF THE AGREEMENT, IS HEREBY AMENDED TO READ AS
FOLLOWS:
 
“(a) Compensation.  Effective as of July 1, 2012, as compensation for the
services to be rendered under this Agreement, Company shall pay Nadel Thirteen
Thousand Three Hundred and Thirty-Three Dollars ($13,333) per month.
 
2.             SECTION 409A.  The arrangement set forth in the Agreement, as
amended by this Amendment, is intended to comply with, and shall be
administered, interpreted and construed in a manner consistent with Section
409A.  It is further intended that any payment or benefit provided pursuant to
or under the Agreement or this Amendment that is considered to be a deferral of
compensation within the meaning of Section 409A shall be paid and provided in a
manner, and at such time and in such form, that complies with the applicable
requirements of Section 409A to avoid the imposition of additional taxes or
interest thereunder.
 
Notwithstanding any other provision of the Agreement or this Amendment, to the
extent any amount payable under the Agreement or this Amendment would cause
Nadel to be liable for the additional tax imposed under Section 409A, the
Agreement and/or this Amendment shall be amended in such manner as may be
necessary to comply, or to evidence or further evidence required compliance,
with Section 409A; provided, however, that no such amendment shall deprive Nadel
of a right accrued under the Agreement or this Amendment prior to the date of
the amendment.


The Company does not guarantee any particular tax effect with respect to any
payment provided for under the Agreement or this Amendment.  The Company shall
not be liable for any payment that is determined to result in an additional tax,
penalty, or interest under Section 409A, nor for reporting in good faith any
payment made under the Agreement or this Amendment as an amount includible in
gross income under Section 409A.  Nadel shall remain liable for all taxes,
interest or penalties imposed against him under Section 409A.
 
 
 

--------------------------------------------------------------------------------

 


3.             RELEASE.  For valuable consideration from the Company, receipt of
which is hereby acknowledged, Nadel releases and forever discharges the Company,
its subsidiaries, affiliates, current and past officers, directors, agents,
employees, successors and assigns, from any and all rights, causes of action,
claims or demands, of any kind in tort or in contract, whether expressed or
implied, which he has or may have against the Company related to this Amendment,
including but not limited to, any such rights, causes of action, claims or
demands under any equal employment opportunity law, ordinance, regulation or
order, including but not limited to Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1866, as amended,
42 U.S.C. §1981 et seq., Executive Order 11246, as amended, the Americans with
Disabilities Act, and any other applicable federal, state or local,
constitutional or statutory provision, order or regulation.
 
4.             ENTIRE AGREEMENT.  This Amendment together with the Agreement
shall constitute the entire agreement between the parties hereto with respect to
the subject matter hereof, and together shall supersede all prior agreements, if
any, understanding and arrangements, oral or written, between the parties hereto
with respect to such subject matter, and the terms and conditions of Nadel’s
consulting services for the Company shall be governed solely pursuant to the
terms of this Amendment and the Agreement.  In the event of any conflict between
the terms of this Amendment and the Agreement, the terms of this Amendment shall
govern.
 
5.            EFFECTIVENESS.  Except as modified by this Amendment, the
Agreement shall remain in full force and effect and shall remain binding upon
the Company and Nadel; provided, however, that the provisions of this Amendment
shall not be a triggering event or otherwise be deemed to give Nadel any cause
to terminate the Agreement and shall not give Nadel any right to claim that any
of the provisions of the Agreement (not otherwise modified pursuant to this
Amendment) are invalid, including without limitation the Confidential
Information and Non-Competition provisions of Sections 4 and 5 of the Agreement.
 
6.             CONSULTATION WITH INDEPENDENT COUNSEL.  Nadel represents to
Company that he has been advised by Company to consult with independent counsel
of his own choosing with respect to this Amendment and that he either has
consulted with independent counsel or has voluntarily chosen not to do so.
 
7.            SEVERABILITY.  The invalidity or unenforceability of any
particular provision of this Amendment shall not affect its other provisions,
and this Amendment shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.
 
8.             GOVERNING LAW.  This Amendment shall be construed and governed in
accordance with the laws of the State of Delaware.
 
9.             COUNTERPARTS.  This Amendment may be executed in counterparts,
each of which when so executed shall be deemed to be an original and both of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by facsimile or
PDF shall be as effective as delivery of a manually executed counterpart of this
Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.
 

 
LAPOLLA INDUSTRIES, INC.
     
By:
/s/ Richard J. Kurtz, Chairman  
Name:
Richard J. Kurtz  
Title:
Chairman of the Board        
EXECUTIVE
      /s/ Jay Nadel   Jay Nadel

 
3

--------------------------------------------------------------------------------